Exhibit 10.40

FIRST AMENDMENT TO CREDIT AGREEMENT AND

INCREMENTAL FACILITY AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT AND INCREMENTAL FACILITY AGREEMENT,
dated as of February 23, 2015 (this “Agreement”), is entered into by and among
EXLSERVICE HOLDINGS, INC., a Delaware corporation (the “Borrower”), each of the
Subsidiaries of the Borrower party hereto (the “Loan Guarantors”), the lenders
party hereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).

Recitals

The Borrower, the Loan Guarantors, the Administrative Agent and certain of the
Lenders have entered into a Credit Agreement, dated as of October 24, 2014 (as
it may be amended or modified from time to time, the “Credit Agreement”).

The Borrower has requested an increase to the aggregate Commitments in an
aggregate principal amount of $50,000,000 (the “Incremental Increase”) in
accordance with the terms and conditions of Section 2.09 of the Credit
Agreement.

Subject to the terms and conditions of this Agreement, Bank of America, N.A.
(the “New Lender”) has agreed to become a Lender under the Credit Agreement, and
the New Lender and the other Lenders have severally committed to provide a
portion of the Incremental Increase in the respective amounts set forth on Annex
A to this Agreement.

The parties hereto have agreed to certain amendments to the Credit Agreement as
set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1. Capitalized Terms. All capitalized undefined terms used in this Agreement
(including, without limitation, in the introductory paragraph and the Recitals
hereto) shall have the meanings assigned thereto in the Credit Agreement.

2. Joinder of New Lender. The New Lender (a) represents and warrants that
(i) from and after the Effective Date (as defined below), it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of its Commitment, shall have the obligations of a Lender thereunder, and
(ii) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement and provide its Commitment on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.



--------------------------------------------------------------------------------

3. Incremental Increase.

(a) Subject to the terms and conditions set forth in this Agreement and the
Credit Agreement, each Lender severally agrees that (i) each Lender’s existing
Commitment shall be increased by the amount for such Lender set forth on Annex A
under the heading “Incremental Increase”, and (ii) immediately after giving
effect to this Agreement, such Lender’s total Commitment shall be the amount for
such Lender set forth on Annex A under the heading “Total Commitment”.

(b) The terms and conditions applicable to the Incremental Increase shall be the
same as the terms and conditions applicable to all Commitments and all Loans
made in respect of the Incremental Increase shall be subject to the same terms
and conditions as all other Loans made under the Commitments.

(c) By its execution hereof, each party hereto consents to the Incremental
Increase and the other transactions contemplated hereby notwithstanding any
prior notice requirements required by Section 2.09 of the Credit Agreement.

4. Amendment to Credit Agreement. Section 1.01 of the Credit Agreement is hereby
amended by amending and restating the following definition in its entirety as
follows:

“Issuing Banks” means, individually and collectively as the context may require,
(a) Chase, in its capacity as an issuer of Letters of Credit hereunder, and its
successors in such capacity, (b) Citibank, N.A., in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity, and (c) Bank
of America, N.A., in its capacity as an issuer of Letters of Credit hereunder,
and its successors in such capacity. Any Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

5. Conditions to Effectiveness. Upon the satisfaction or waiver of each of the
following conditions, this Agreement shall be deemed to be effective (the date
of such satisfaction, the “Effective Date”):

(a) the Administrative Agent shall have received counterparts of this Agreement
executed by the Administrative Agent, each Lender, the Borrower and each Loan
Guarantor;

(b) the Administrative Agent shall have received a duly executed amended and
restated Note (or in the case of the New Lender, an initial Note) in favor of
each Lender in the amount of such Lender’s Commitment (as increased hereby);

(c) no Default shall exist as of the Effective Date; and

 

2



--------------------------------------------------------------------------------

(d) the Borrower shall have delivered to the Administrative Agent a certificate
in form and substance satisfactory to the Administrative Agent certifying
(i) that attached thereto is a true, correct and correct copy of (A) the
resolutions of the Borrower authorizing the execution, delivery and performance
of this Agreement, (B) any amendments to articles or certificates of formation
or incorporation (or the equivalent) and the bylaws or operating agreements (or
the equivalent) of the Borrower since October 24, 2014.

6. Limited Effect. Except as expressly provided herein, the Credit Agreement and
the other Loan Documents shall remain unmodified and in full force and effect.
This Agreement shall not be deemed (a) to be a waiver of, consent to, or a
modification or amendment of any other term or condition of the Credit Agreement
or any other Loan Document, other than as expressly set forth herein, (b) to
prejudice any right or rights which the Administrative Agent or the Lenders may
now have or may have in the future under or in connection with the Credit
Agreement or the other Loan Documents or any of the instruments or agreements
referred to therein, as the same may be amended, restated, supplemented or
modified from time to time, (c) to be a commitment or any other undertaking or
expression of any willingness to engage in any further discussion with the
Borrower or any of its Subsidiaries or any other Person with respect to any
other waiver, amendment, modification or any other change to the Credit
Agreement or the Loan Documents or any rights or remedies arising in favor of
the Lenders or the Administrative Agent, or any of them, under or with respect
to any such documents or (d) to be a waiver of, or consent to, or a modification
or amendment of, any other term or condition of any other agreement by and among
the Credit Parties, on the one hand, and the Administrative Agent or any other
Lender, on the other hand. References in the Credit Agreement to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein”,
“hereof” or other words of like import) and in any other Loan Document to the
“Credit Agreement” shall be deemed to be references to the Credit Agreement as
modified hereby.

7. Representations and Warranties. By its execution hereof, each Loan Party
hereby certifies, represents and warrants that (a) it has the corporate power
and authority to execute, deliver and perform this Agreement, (b) it has taken
all necessary corporate action to authorize the execution, delivery and
performance of this Agreement, (c) this Agreement has been duly executed and
delivered on behalf of such Credit Party, (d) this Agreement constitutes a
legal, valid and binding obligation of such Loan Party, enforceable against it
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and (e) each of the representations and warranties made by it in or
pursuant to the Loan Documents are true and correct in all material respects
(except to the extent that such representation and warranty is subject to a
materiality or Materially Adverse Effect qualifier, in which case it shall be
true and correct in all respects), in each case on and as of the Effective Date
as if made on and as of the Effective Date (both before and after giving effect
to the Incremental Increase), except to the extent that such representations and
warranties relate to an earlier date, in which case such representations and
warranties are true and correct in all material respects (except to the extent
that such representation and warranty is subject to a materiality or Material
Adverse Effect qualifier, in which case it shall be true and correct in all
respects) as of such earlier date.

 

3



--------------------------------------------------------------------------------

8. Reaffirmation. By its execution hereof, each Loan Guarantor hereby
(a) consents to the execution and delivery of this Agreement, (b) agrees that
none of its obligations and covenants under the Loan Guaranty shall be reduced
or limited by the execution and delivery of this Agreement, and (c) reaffirms
all of its obligations and covenants under the Credit Agreement and the Loan
Guaranty.

9. Execution in Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of an original executed counterpart hereof.

10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

11. Entire Agreement. This Agreement is the entire agreement, and supersedes any
prior agreements and contemporaneous oral agreements, of the parties concerning
its subject matter.

12. Successors and Assigns. This Agreement shall be binding on and inure to the
benefit of the parties and their heirs, beneficiaries, successors and permitted
assigns.

13. Nature of Agreement. This Agreement shall be a Loan Document.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first written
above.

 

BORROWER: EXLSERVICE HOLDINGS, INC. By

/s/ Rohit Kapoor

Name: Rohit Kapoor Title: Chief Executive Officer



--------------------------------------------------------------------------------

LOAN GUARANTORS: EXLSERVICE.COM, LLC By

/s/ Rohit Kapoor

Name: Rohit Kapoor Title: Chief Executive Officer BUSINESS PROCESS OUTSOURCING,
L.L.C. By

/s/ Rohit Kapoor

Name: Rohit Kapoor Title: Chief Executive Officer

EXLSERVICE TECHNOLOGY SOLUTIONS,

LLC

By

/s/ Rohit Kapoor

Name: Rohit Kapoor Title: Chief Executive Officer

OUTSOURCE PARTNERS

INTERNATIONAL, INC.

By

/s/ Rohit Kapoor

Name: Rohit Kapoor Title: Chief Executive Officer OVERLAND HOLDINGS, INC. By

/s/ Rohit Kapoor

Name: Rohit Kapoor Title: Chief Executive Officer



--------------------------------------------------------------------------------

OVERLAND SOLUTIONS, INC. By

/s/ Rohit Kapoor

Name: Rohit Kapoor Title: Chief Executive Officer INSIGHT SOLUTIONS, LLC By

/s/ Rohit Kapoor

Name: Rohit Kapoor Title: Chief Executive Officer



--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, N.A., individually as a Lender, as
Administrative Agent and as an Issuing Bank By

/s/ James J. McDonnell

Name: James J. McDonnell Title: Authorized Signer



--------------------------------------------------------------------------------

LENDER: CITIBANK, N.A., as a Lender and an Issuing Bank By

/s/ Stephen G. O’Keefe

Name: Stephen G. O’Keefe Title: Senior Vice President



--------------------------------------------------------------------------------

LENDER: BANK OF AMERICA, N.A., as a Lender and an Issuing Bank By

/s/ Jana L. Baker

Name: Jana L. Baker Title: Senior Vice President



--------------------------------------------------------------------------------

ANNEX A

Incremental Increase and Total Commitments

 

Lender

  

Incremental
Increase

    

Total Commitment

 

JPMorgan Chase Bank, N.A.

   $ 15,000,000       $ 40,000,000   

Citibank, N.A.

   $ 15,000,000       $ 40,000,000   

Bank of America, N.A.

   $ 20,000,000       $ 20,000,000   

Total

   $ 50,000,000.00       $ 100,000,000.00   